EXHIBIT 22
                                                          CHART OF MOVANT'S CLAIMS


Claim   Identity of   Years     Age of    Parish or    Religious Order of   Location(s) of Abuse Number Type(s) of Abuse
No.     Abuser        Abuse    Survivor   School Where Perpetrator                               of Acts
                      Occurred During     Perpetrator                                            of
                               Abuse      Assigned                                               Abuse
185     Br. John D.   1983-85 13 to 15 Cardinal     Congregation of         Locker room;       20+       Walsh touched, fondled and probed
        Walsh                 years old Mooney      the Holy Cross          equipment room;              claimant's penis, buttocks and groin;
                                        High School                         and Walsh's office           forced the claimant to be nude in
                                                                            at Cardinal Mooney           front of Walsh; and hugged claimant
                                                                            High School.                 while claimant was nude.

197     Br. John D.   1982-    14-17     Cardinal    Congregation of        Walsh's office and   35-40   Walsh engaged in sexualized
        Walsh         1985     years old Mooney      the Holy Cross         dormitory at                 spanking and fondling of claimant's
                                         High School                        Cardinal Mooney              buttocks; and forced claimant to
                                                                            High School; and             perform oral sex on Walsh. Showed
                                                                            Walsh's car.                 claimant a gun and threatened him
                                                                                                         and his family if he told anyone.
74      Fr. Albert H. 1977-    11 to 16 St. Patrick's   N/A                 Cason's apartment 100+       Cason fondled claimant's genitals;
        Cason         1982     years old Church in                          at St. Patrick's             masturbated claimant; performed oral
                                         Owego, NY                          rectory; Cason's             sex on claimant; forced claimant to
                                                                            camper; hotel                perform oral sex on Cason; and raped
                                                                            rooms, including in          claimant. Cason abused claimant in
                                                                            Florida; and Owego           front of other children, who were
                                                                            Treadway Inn and             also victims of Cason.
                                                                            Suites.
354     Fr. Albert H. 1962-    10 to 16 Sacred Heart N/A                    Car                 50+      Cason fondled claimant's genitals
        Cason         1968     years old Church in                                                       over and under his clothing; forced
                                         Auburn, NY                                                      claimant to fondle Cason's genitals
                                                                                                         skin-on-skin.
278     Fr. Dennis J. 1977-    9 to 18 St. Francis of N/A                   Parish rectory;     100+     Shaw fondled claimant's genitals over
        Shaw          1985     years old Assisi Church                      camping trips in             and under his clothing; performed
                                         in Rochester,                      state parks in New           oral sex on claimant; rubbed Shaw's
                                         NY                                 York and the                 genitals between claimant's bare
                                                                            Thousand Islands             buttocks; and attempted to have
                                                                            area; and on a road          claimant perform oral sex on Shaw.
                                                                            trip.
                                                          CHART OF MOVANT'S CLAIMS


Claim   Identity of   Years     Age of    Parish or    Religious Order of   Location(s) of Abuse Number Type(s) of Abuse
No.     Abuser        Abuse    Survivor   School Where Perpetrator                               of Acts
                      Occurred During     Perpetrator                                            of
                               Abuse      Assigned                                               Abuse
204     Fr. Eugene    1973-    12 to     St. Michael                        Fr. Emo's Cabin in   4      Emo fondled claimant's genitals over
        Emo           1974     12/13     Church and                         Cohocton, NY                and under his clothing; ground Emo's
                               years old School in                                                      groin in claimant's face while
                                         Rochester,                                                     claimant was pinned down and
                                         NY                                                             handcuffed by Emo; and performed
                                                                                                        oral sex on claimant.
330     Fr. Foster P. 1975-    9 to 12 Assumption N/A                       Parish; and Rogers' 3-4     Rogers exposed himself to claimant;
        Rogers        1979     years old of the Blessed                     car.                        fondled claimant; and forced
                                         Virgin Mary                                                    claimant to touch Rogers' genitals.
                                         in Fairport,
                                         NY
41      Fr. Francis   1961-    10 to 15 St. Bridget's N/A                   Parish rectory;    100+     Vogt fondled claimant's genitals and
        H. Vogt       1966     years old Church in                          CYO swimming                buttocks over and under his clothing;
                                         Rochester,                         pool in Rochester,          observed claimant naked;
                                         NY                                 NY; Vogt's car in           masturbated claimant on one
                                                                            numerous locations          occasion; made claimant fondle
                                                                            in western New              Vogt's genitals over and under Vogt's
                                                                            York.                       clothing; and made claimant
                                                                                                        masturbate Vogt.
44      Fr. Francis   1966-    6 to 10 St. Bridget's    N/A                 Parish rectory;      100+   Vogt fondled claimant's genitals over
        H. Vogt       1970     years old Church in                          CYO in Rochester,           and under his clothes; forced
                                         Rochester,                         NY; on swimming             claimant to fondle Vogt under his
                                         NY                                 trips in western            clothes; showered naked with
                                                                            New York; and in            claimant; fondled claimant's buttocks;
                                                                            Vogt's car in varous        introduced claimant to pornography;
                                                                            locations in western        and penetrated claimant's anus with
                                                                            New York.                   his finger.
396     Fr. Francis   1965-    6 to 11 St. Bridget's    N/A                 Columbus Civic       20+    Vogt forcibly touched claimant's
        H. Vogt       1970     years old Church in                          Center; CYO; and            buttocks and genitals over and under
                                         Rochester,                         at a camp or lodge          his clothes.
                                                          CHART OF MOVANT'S CLAIMS


Claim   Identity of   Years     Age of    Parish or    Religious Order of   Location(s) of Abuse Number Type(s) of Abuse
No.     Abuser        Abuse    Survivor   School Where Perpetrator                               of Acts
                      Occurred During     Perpetrator                                            of
                               Abuse      Assigned                                               Abuse
374     Fr. John F.   1968-    14 to 20 St. David's    N/A                  Gormley abused      100+    Gormley fondled claimant's genitals
        Gormley       1974     years old. Church in                         the survivor in the         over his clothing; attempted to rape
                                          Newfield, NY                      survivor's home; in         claimant; coerced claimant to
                                                                            Gormley's family's          penetrate Gormley's anus with his
                                                                            home; Gormley's             penis; forced claimant to have oral
                                                                            vehicle; and the            sex with Gormley.
                                                                            survivor's
                                                                            apartment.
149     Fr. Joseph E. 1984 or 15 or 16 St. John the     N/A                 Prish rectory       1       Larrabee performed oral sex on
        Larrabee      1985    years old Evangelist                                                      claimant; and masturbated himself in
                                        Church of                                                       claimant's view.
                                        Greece in
                                        Rochester,
                                        NY
187     Fr. Joseph E. 1982 or 12 or 13 St. Agnes        N/A                 Parish rectory      1       Larrabee fondled claimant's genitals
        Larrabee      1983    years old Parish in                                                       after removing his clothing as
                                        Avon, NY                                                        claimant slept. Then threatened
                                                                                                        claimant with expulsion from school.

275     Fr. Joseph E. 1982-    12 to 14 St. Agnes       N/A                 Parish rectory      4+      Larrabee coerced claimant to undress
        Larrabee      1983     years old Parish in                                                      to his underwear in front of Larrabee;
                                         Avon, NY                                                       Larrabee stripped to his underwear in
                                                                                                        front of claimant; and fondled
                                                                                                        claimant's buttocks and genitals under
                                                                                                        his clothing.
247     Fr. Paul I.   1971-    12 or 13- Our Lady of    N/A                 Public park in      20+     Cloonan placed his genitals on
        Cloonan       1972     13 or 14 Good                                Rochester, NY; in a         claimant's face; fondled claimant's
                               years old Counsel                            room in the back of         genitals over his clothing under the
                                         Church in                          the Parish church;          guise of helping him stretch or
                                         Rochester,                         and the sacristy of         "horseplay" or of adjusting his
                                         NY                                 the Parish church.          clothing before or after claimant
                                                                                                        performed his duties as an altar boy.
                                                          CHART OF MOVANT'S CLAIMS


Claim   Identity of   Years     Age of    Parish or    Religious Order of   Location(s) of Abuse Number Type(s) of Abuse
No.     Abuser        Abuse    Survivor   School Where Perpetrator                               of Acts
                      Occurred During     Perpetrator                                            of
                               Abuse      Assigned                                               Abuse
65      Fr. Paul      Approx 10 to 15 Most Holy         N/A                 Parish Church;      100+    Schnacky fondled claimant's genitals
        Schnacky      1971-76 years old Redeemer                            Schnacky's vehicle;         under his clothing; coerced claimant
                                        Church in                           and Turner's Club           and other boys to swim naked with
                                        Rochester,                          in Rochester, NY.           Schnacky; performed oral sex on
                                        NY                                                              claimant; and raped claimant multiple
                                                                                                        times.
335     Fr. Paul      1973-    9 to 10 Most Holy        N/A                 Turner's Recreation multipl Schancky coerced claimant to swim
        Schnacky      1974     years old Redeemer                           Center in           e       naked with Schnacky; and fondled
                                         Church in                          Rochester, NY       occasio claimant's genitals under his clothing.
                                         Rochester,                                             ns
                                         NY
127     Fr. Robert F. 1979     14 years St. John the    N/A                 Cottage near        2        O'Neill fondled claimant's genitals
        O'Neill                old       Evangelist                         Chaumont, NY;                under his clothing; took claimant to a
                                         Church in                          hotel in New York            sexually explicit show; inserted his
                                         Greece, NY                         City.                        finger into claimant's rectum; and
                                                                                                         masturbated himself in claimant's
                                                                                                         presence.
231     Fr. Robert F. 1976-    12 years St. Boniface N/A                    O'Neill's cabin.    1        O'Neill coerced claimant's into
        O'Neill       1977     old      in Rochester,                                                    sleeping in O'Neill's bed during an
                                        NY                                                               overnight trip to O'Neill's cabin; and
                                                                                                         fondled claimant's genitals under his
                                                                                                         clothing.
133     Sis. Janice   1976-77 11 to 12 St. Margaret Province of the         St. Mary Mary        100+    Nadeau would grab claimant's
        Nadeau                years old Mary Church School Sisters of       Margaret                     genitals over his clothing in front of
                                        and School in Notre Dame, Inc.      elementary School;           others, including teachers, priests
                                        Irondequoit,                        and various                  and other students. On many
                                        NY                                  locations off school         occasions, the genital contact would
                                                                            grounds.                     last for a long period of time.
